                         UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF INDIANA
                            INDIANAPOLIS DIVISION

LAURA EWING,                                   )
                                               )
                             Plaintiff,        )
                                               )
                        v.                     )     No. 1:18-cv-01743-JRS-DML
                                               )
MED-1 SOLUTIONS, LLC,                          )
                                               )
                             Defendant.        )

                             Entry from Status Conference

         The parties, by counsel, appeared for a status conference on October 24, 2018,

with the magistrate judge. The conference was held and concluded without further

order.
             Date: 11/8/2018
                                           ____________________________________
                                              Debra McVicker Lynch
                                              United States Magistrate Judge
                                              Southern District of Indiana

Distribution:
All ECF-registered counsel of record by email through the Court’s ECF system
